EX-99.1 For Additional Information, please contact COMM 2013-LC6 Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2013-LC6 Payment Date: 7/12/17 8480 Stagecoach Circle Record Date: 6/30/17 Frederick, MD 21701-4747 Determination Date: 7/6/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 12 NOI Detail 13 - 15 Principal Prepayment Detail 16 Historical Detail 17 Delinquency Loan Detail 18 Specially Serviced Loan Detail 19 - 20 Advance Summary 21 Modified Loan Detail 22 Historical Liquidated Loan Detail 23 Historical Bond/Collateral Loss Reconciliation Detail 24 Interest Shortfall Reconciliation Detail 25 - 26 Defeased Loan Detail 27 Depositor Master Servicer Special Servicer Operating Advisor Deutsche Mortgage & Asset Receiving Corporation Midland Loan Services Rialto Capital Advisors, LLC Park Bridge Lender Services LLC 60 Wall Street A Division of PNC Bank, N.A. th Avenue, Suite 400 600 Third Avenue New York, NY 10005 10851 Mastin Street, Building 82 Miami, FL 33172 40th Floor Overland Park, KS 66210 New York, NY 10016 Contact: Helaine M. Kaplan Phone Number: (212) 250-5270 Contact: Heather Wagner Contact: Thekla Salzman Contact: David Rodgers Phone Number: (913) 253-9570 Phone Number: (305) 229-6465 Phone Number: (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 27 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 20048EAU5 0.724000% 93,810,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-2 20048EAV3 1.906000% 288,944,000.00 287,003,576.83 2,129,201.74 455,857.35 0.00 0.00 2,585,059.09 284,874,375.09 61.13% A-SB 20048EAW1 2.478000% 116,999,000.00 116,999,000.00 0.00 241,602.94 0.00 0.00 241,602.94 116,999,000.00 61.13% A-3 20048EAX9 2.666000% 140,000,000.00 140,000,000.00 0.00 311,033.33 0.00 0.00 311,033.33 140,000,000.00 61.13% A-4 20048EAY7 2.941000% 404,822,000.00 404,822,000.00 0.00 992,151.25 0.00 0.00 992,151.25 404,822,000.00 32.10% A-M 20048EBA8 3.282000% 134,303,000.00 134,303,000.00 0.00 367,318.71 0.00 0.00 367,318.71 134,303,000.00 22.46% B 20048EBB6 3.739000% 91,400,000.00 91,400,000.00 0.00 284,787.17 0.00 0.00 284,787.17 91,400,000.00 15.91% C 20048EBC4 4.242000% 55,960,000.00 55,960,000.00 0.00 197,818.60 0.00 0.00 197,818.60 55,960,000.00 11.90% D 20048EAE1 4.282753% 61,555,000.00 61,555,000.00 0.00 219,687.38 0.00 0.00 219,687.38 61,555,000.00 7.48% E 20048EAG6 3.500000% 29,845,000.00 29,845,000.00 0.00 87,047.92 0.00 0.00 87,047.92 29,845,000.00 5.34% F 20048EAJ0 3.500000% 27,980,000.00 27,980,000.00 0.00 81,608.33 0.00 0.00 81,608.33 27,980,000.00 3.33% G 20048EAL5 3.500000% 46,633,024.90 46,462,976.19 0.00 132,434.22 0.00 0.00 132,434.22 46,462,976.19 0.00% V 20048EAN1 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 20048EAQ4 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% LR 20048EAS0 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,492,251,024.93 1,396,330,553.02 2,129,201.74 3,371,347.20 0.00 0.00 5,500,548.94 1,394,201,351.28 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 20048EAZ4 1.659280% 1,178,878,000.00 1,083,127,576.83 1,497,676.31 0.00 1,497,676.31 1,080,998,375.09 X-B 20048EAA9 0.352739% 147,360,000.00 147,360,000.00 43,316.30 0.00 43,316.30 147,360,000.00 X-C 20048EAC5 0.782753% 104,458,024.90 104,287,976.19 68,026.44 0.00 68,026.44 104,287,976.19 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 27 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 20048EAU5 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-2 20048EAV3 993.28443169 7.36890795 1.57766678 0.00000000 0.00000000 985.91552373 A-SB 20048EAW1 1,000.00000000 0.00000000 2.06500004 0.00000000 0.00000000 1,000.00000000 A-3 20048EAX9 1,000.00000000 0.00000000 2.22166664 0.00000000 0.00000000 1,000.00000000 A-4 20048EAY7 1,000.00000000 0.00000000 2.45083333 0.00000000 0.00000000 1,000.00000000 A-M 20048EBA8 1,000.00000000 0.00000000 2.73500004 0.00000000 0.00000000 1,000.00000000 B 20048EBB6 1,000.00000000 0.00000000 3.11583337 0.00000000 0.00000000 1,000.00000000 C 20048EBC4 1,000.00000000 0.00000000 3.53500000 0.00000000 0.00000000 1,000.00000000 D 20048EAE1 1,000.00000000 0.00000000 3.56896077 0.00000000 0.00000000 1,000.00000000 E 20048EAG6 1,000.00000000 0.00000000 2.91666678 0.00000000 0.00000000 1,000.00000000 F 20048EAJ0 1,000.00000000 0.00000000 2.91666655 0.00000000 0.00000000 1,000.00000000 G 20048EAL5 996.35347031 0.00000000 2.83992343 0.00000000 0.00000000 996.35347031 V 20048EAN1 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 20048EAQ4 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 LR 20048EAS0 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 20048EAZ4 918.77834418 1.27042519 0.00000000 916.97221858 X-B 20048EAA9 1,000.00000000 0.29394883 0.00000000 1,000.00000000 X-C 20048EAC5 998.37208572 0.65123230 0.00000000 998.37208572 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 27 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 1,396,330,553.02 1,396,416,277.30 2,129,201.72 0.00 0.00 0.00 1,394,201,351.28 1,394,236,658.17 2,129,201.72 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-2 06/01/2017 - 06/30/2017 30 455,857.35 0.00 455,857.35 0.00 0.00 0.00 455,857.35 0.00 A-SB 06/01/2017 - 06/30/2017 30 241,602.94 0.00 241,602.94 0.00 0.00 0.00 241,602.94 0.00 A-3 06/01/2017 - 06/30/2017 30 311,033.33 0.00 311,033.33 0.00 0.00 0.00 311,033.33 0.00 A-4 06/01/2017 - 06/30/2017 30 992,151.25 0.00 992,151.25 0.00 0.00 0.00 992,151.25 0.00 A-M 06/01/2017 - 06/30/2017 30 367,318.71 0.00 367,318.71 0.00 0.00 0.00 367,318.71 0.00 B 06/01/2017 - 06/30/2017 30 284,787.17 0.00 284,787.17 0.00 0.00 0.00 284,787.17 0.00 C 06/01/2017 - 06/30/2017 30 197,818.60 0.00 197,818.60 0.00 0.00 0.00 197,818.60 0.00 D 06/01/2017 - 06/30/2017 30 219,687.38 0.00 219,687.38 0.00 0.00 0.00 219,687.38 0.00 E 06/01/2017 - 06/30/2017 30 87,047.92 0.00 87,047.92 0.00 0.00 0.00 87,047.92 0.00 F 06/01/2017 - 06/30/2017 30 81,608.33 0.00 81,608.33 0.00 0.00 0.00 81,608.33 0.00 G 06/01/2017 - 06/30/2017 30 135,517.01 0.00 135,517.01 0.00 0.00 3,082.79 132,434.22 125,108.86 X-A 06/01/2017 - 06/30/2017 30 1,497,676.31 0.00 1,497,676.31 0.00 0.00 0.00 1,497,676.31 0.00 X-B 06/01/2017 - 06/30/2017 30 43,316.30 0.00 43,316.30 0.00 0.00 0.00 43,316.30 0.00 X-C 06/01/2017 - 06/30/2017 30 68,026.44 0.00 68,026.44 0.00 0.00 0.00 68,026.44 0.00 Totals 4,983,449.04 0.00 4,983,449.04 0.00 0.00 3,082.79 4,980,366.25 125,108.86 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 27 Other Required Information Original Subordination Level Class A-1 57.170% Class C 11.130% Available Distribution Amount (1) 7,109,567.99 Class A-2 57.170% Class D 7.010% Class A-SB 57.170% Class E 5.000% Class A-3 57.170% Class F 3.130% Master Servicing Fee Summary Class A-4 30.020% Class G 0.000% Class A-M 21.020% Current Period Accrued Master Servicing Fees 28,457.87 Class B 14.890% Less Delinquent Master Servicing Fees 281.31 Less Reductions to Master Servicing Fees 0.00 Plus Master Servicing Fees for Delinquent Payments Received 1,170.16 Plus Adjustments for Prior Master Servicing Calculation 0.00 Appraisal Reduction Amount Total Master Servicing Fees Collected 29,346.72 Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected Controlling Class Information Total Controlling Class: G Effective as of: 01/30/2013 Controlling Class Representative: Eightfold Real Estate Capital Fund II, L.P. Effective as of: 01/30/2013 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 27 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Interest Paid or Advanced 5,021,951.53 Master Servicing Fee - Midland Loan Services. 28,457.87 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 1,745.41 Interest Adjustments 0.00 Certificate Administration Fee - Wells Fargo Bank, N.A. 1,745.41 Deferred Interest 0.00 CCRE Strip - Cantor Commercial Real Estate Lending L.P. 4,250.73 ARD Interest 0.00 Operating Advisor Fee - Park Bridge Lender Services, LLC 2,300.61 Net Prepayment Interest Shortfall 0.00 Total Fees 38,500.03 Net Prepayment Interest Excess 0.00 Extension Interest 0.00 Additional Trust Fund Expenses: Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 46.06 Total Interest Collected 5,021,951.53 ASER Amount 0.00 Principal: Special Servicing Fee 3,036.73 Scheduled Principal 2,129,201.72 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 3,082.79 Principal Adjustments 0.00 Total Principal Collected 2,129,201.72 Payments Interest Reserve to Certificateholders Deposit & Others: 0.00 Other: Interest Distribution 4,980,366.25 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 2,129,201.74 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 7,109,567.99 Total Funds Collected 7,151,153.25 Total Funds Distributed 7,151,150.81 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 27 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of Agg. WAM WAC Weighted State # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) Defeased 6 192,752,916.00 13.83 13 3.9432 NAP Defeased 6 192,752,916.00 13.83 13 3.9432 NAP Alabama 8 11,612,477.40 0.83 66 4.2012 2.479004 9,999,999 or less 29 149,862,354.24 10.75 64 4.7379 1.890551 California 9 314,311,124.51 22.54 67 4.2278 2.021987 10,000,000 to 24,999,999 21 357,581,705.27 25.65 56 4.4836 1.858985 Connecticut 1 18,622,271.15 1.34 66 4.1860 1.370000 25,000,000 to 39,999,999 8 254,071,203.75 18.22 65 4.2844 2.282380 Florida 8 242,979,402.88 17.43 64 4.3455 2.226794 40,000,000 to 54,999,999 2 86,942,728.58 6.24 34 4.7334 1.881475 Georgia 10 38,394,719.75 2.75 66 4.3074 2.202285 Illinois 4 69,102,174.44 4.96 27 4.7108 1.187382 55,000,000 to 69,999,999 1 64,041,435.94 4.59 65 4.9040 2.440000 Indiana 1 10,523,786.92 0.75 65 4.2300 2.030000 70,000,000 or greater 2 288,949,007.50 20.73 65 3.9087 1.963127 Kansas 1 4,680,000.00 0.34 66 4.8500 2.330000 Kentucky 2 10,978,912.49 0.79 65 4.1960 2.155421 Totals 69 1,394,201,351.28 100.00 53 4.3157 2.074487 Louisiana 2 14,243,112.69 1.02 65 4.4379 1.582268 Massachusetts 2 20,247,601.15 1.45 66 4.6958 2.144940 Michigan 4 65,907,158.73 4.73 65 4.6243 2.427782 Mississippi 1 8,185,218.41 0.59 66 4.6000 2.620000 Missouri 1 7,011,908.92 0.50 65 4.1565 1.760000 Nevada 2 66,189,108.53 4.75 65 4.0043 2.183102 New Hampshire 1 4,440,000.00 0.32 66 4.7500 2.210000 New York 7 66,434,086.77 4.77 39 4.8762 1.595495 North Carolina 1 5,394,357.57 0.39 66 4.8000 1.670000 Ohio 3 40,505,850.87 2.91 60 4.4039 1.806969 South Carolina 3 17,365,055.51 1.25 64 4.5119 1.686785 Tennessee 4 38,856,195.52 2.79 66 4.2627 1.650738 Texas 12 88,385,880.15 6.34 53 4.2882 2.310110 See footnotes on last page of this section. Utah Virginia 1 1 3,993,535.12 3,003,000.00 0.29 0.22 65 66 4.2500 4.9500 1.700000 2.320000 Washington 1 19,533,476.59 1.40 6 4.8800 1.640000 Wisconsin 2 10,548,019.21 0.76 67 4.3730 1.509778 Totals 98 1,394,201,351.28 100.00 53 4.3157 2.074487 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 27 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of Agg. WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) Defeased 6 192,752,916.00 13.83 13 3.9432 NAP Defeased 6 192,752,916.00 13.83 13 3.9432 NAP 1.10 or less 2 20,520,696.26 1.47 67 4.5337 0.693478 Lodging 26 227,949,817.89 16.35 43 4.8206 2.091927 1.11 to 1.20 2 10,960,750.18 0.79 67 5.2027 1.137624 Mobile Home Park 4 66,510,781.08 4.77 65 4.6680 2.426784 1.21 to 1.30 2 56,028,278.77 4.02 75 4.9272 1.259909 Multi-Family 11 135,413,250.20 9.71 61 4.2865 1.552690 1.31 to 1.40 6 119,581,435.87 8.58 37 4.7765 1.340094 Office 7 257,756,091.68 18.49 65 4.0950 2.022899 1.41 to 1.50 3 29,083,179.64 2.09 29 5.1466 1.443797 Other 1 23,939,170.24 1.72 90 5.9180 1.300000 1.51 to 1.99 19 341,833,000.44 24.52 62 4.1688 1.756694 Retail 42 485,543,821.97 34.83 63 4.2241 2.065216 2.00 or greater 29 623,441,094.12 44.72 63 4.3065 2.430072 Self Storage 1 4,335,502.22 0.31 66 4.3635 2.590000 Totals 69 1,394,201,351.28 100.00 53 4.3157 2.074487 Totals 98 1,394,201,351.28 100.00 53 4.3157 2.074487 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Defeased 6 192,752,916.00 13.83 13 3.9432 NAP Defeased 6 192,752,916.00 13.83 13 3.9432 NAP 4.2499% or less 18 619,310,916.56 44.42 63 3.9939 2.007139 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.2500% to 4.4999% 11 149,282,644.68 10.71 60 4.2892 2.453291 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.5000% to 4.7499% 10 123,199,531.45 8.84 63 4.6123 2.034121 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 4.7500% or greater 24 309,655,342.59 22.21 51 5.0859 1.792812 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 Totals 69 1,394,201,351.28 100.00 53 4.3157 2.074487 49 months or greater 63 1,201,448,435.28 86.17 60 4.3754 2.010102 Totals 69 1,394,201,351.28 100.00 53 4.3157 2.074487 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 27 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Remaining Stated Term (Fully Amortizing Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Remaining Stated # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Term Loans Balance Agg. (2) Avg DSCR (1) Bal. Bal. Defeased 6 192,752,916.00 13.83 13 3.9432 NAP 60 months or less 0 0.00 0.00 0 0.0000 0.000000 60 months or less 8 145,263,211.53 10.42 16 4.6253 2.124022 61 to 120 months 1 3,677,620.88 0.26 65 4.5000 1.030000 61 to 120 months 54 1,052,507,602.87 75.49 66 4.3405 1.997804 121 months or greater 0 0.00 0.00 0 0.0000 0.000000 121 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 1 3,677,620.88 0.26 65 4.5000 1.030000 Totals 68 1,390,523,730.40 99.74 53 4.3152 2.077250 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Defeased 6 192,752,916.00 13.83 13 3.9432 NAP Defeased 6 192,752,916.00 13.83 13 3.9432 NAP Interest Only 11 102,315,000.00 7.34 55 4.2338 2.715515 Underwriter's Information 1 23,939,170.24 1.72 90 5.9180 1.300000 60 months or less 0 0.00 0.00 0 0.0000 0.000000 1 year or less 60 1,161,055,379.40 83.28 59 4.3377 2.032527 61 to 120 months 0 0.00 0.00 0 0.0000 0.000000 1 to 2 years 2 16,453,885.64 1.18 65 4.7897 1.460826 121 months or greater 51 1,095,455,814.40 78.57 60 4.3882 1.947507 2 years or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 68 1,390,523,730.40 99.74 53 4.3152 2.077250 Totals 69 1,394,201,351.28 100.00 53 4.3157 2.074487 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 27 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30304163 1 OF Sunnyvale CA 571,090.08 250,002.10 4.012% N/A 12/6/22 N 170,817,134.20 170,567,132.10 7/6/17 30304169 2 OF Chicago IL 439,312.50 0.00 3.905% N/A 1/6/18 N 135,000,000.00 135,000,000.00 7/6/17 30304160 3 RT Naples FL 371,654.10 231,134.08 3.760% N/A 11/1/22 N 118,613,009.50 118,381,875.40 7/1/17 30304139 4 LO Pensacola FL 262,141.94 104,227.27 4.904% N/A 12/6/22 N 64,145,663.21 64,041,435.94 7/6/17 30304170 5 LO Chicago IL 178,752.22 73,464.46 4.813% N/A 12/6/17 N 44,567,352.97 44,493,888.51 7/6/17 30304134 6 MH Various MI 164,767.90 71,909.40 4.650% N/A 12/6/22 N 42,520,749.47 42,448,840.07 7/6/17 30291604 7 LO Various Various 139,923.65 69,910.36 4.281% N/A 1/6/23 N 39,226,346.67 39,156,436.31 7/6/17 30291648 8 RT Las Vegas NV 112,195.90 58,715.06 4.188% N/A 11/6/22 N 32,147,823.59 32,089,108.53 7/6/17 30304171 9 MF Athens OH 120,524.35 50,274.78 4.279% N/A 1/6/23 N 33,799,772.35 33,749,497.57 7/6/17 30291681 10 RT Las Vegas NV 108,878.46 0.00 3.832% N/A 1/6/23 N 34,100,000.00 34,100,000.00 7/6/17 30291586 11 MF Various Various 109,251.53 70,481.43 4.157% N/A 12/6/22 N 31,541,401.67 31,470,920.24 7/6/17 30304168 12 RT Los Angeles CA 96,671.69 57,733.65 3.834% N/A 1/6/23 N 30,257,178.60 30,199,444.95 7/6/17 30304154 13 98 North Hollywood CA 118,728.84 135,619.39 5.918% 1/6/25 1/6/28 N 24,074,789.63 23,939,170.24 7/6/17 30304130 14 RT Apopka FL 125,419.23 37,913.46 5.705% N/A 11/6/22 N 26,380,907.72 26,342,994.26 7/6/17 30304172 15 RT North Dartmouth MA 72,912.50 0.00 4.750% 1/6/23 1/6/38 N 18,420,000.00 18,420,000.00 7/6/17 30304173 16 RT Auburn NY 18,525.00 0.00 4.750% 1/6/23 1/6/38 N 4,680,000.00 4,680,000.00 7/6/17 30304174 17 RT Tilton NH 17,575.00 0.00 4.750% 1/6/23 1/6/38 N 4,440,000.00 4,440,000.00 7/6/17 30291011 18 RT Boca Raton FL 95,625.00 37,198.11 4.250% N/A 6/6/22 N 27,000,000.00 26,962,801.89 7/6/17 30304167 19 RT Oxnard CA 86,327.07 45,140.87 4.164% N/A 1/6/23 N 24,878,118.39 24,832,977.52 7/6/17 30304164 20 LO Atlanta GA 76,954.60 43,301.81 3.980% N/A 1/6/18 N 23,202,392.21 23,159,090.40 7/6/17 30304158 21 MF Johnson City TN 83,386.68 36,985.32 4.129% N/A 1/6/23 N 24,234,442.79 24,197,457.47 7/6/17 30291530 22 OF San Francisco CA 73,977.76 39,710.22 4.110% N/A 12/6/22 N 21,599,345.84 21,559,635.62 7/6/17 30304161 23 OF Plano TX 77,452.90 34,283.96 4.145% N/A 12/6/22 N 22,423,034.77 22,388,750.81 7/6/17 30304125 24 LO Seattle WA 79,622.07 45,721.45 4.880% N/A 1/6/18 N 19,579,198.04 19,533,476.59 7/6/17 30304133 25 MH Washington Township MI 77,896.81 33,996.38 4.650% N/A 12/6/22 N 20,102,402.27 20,068,405.89 7/6/17 30304159 26 OF Greenwich CT 65,059.02 28,187.26 4.186% N/A 1/6/23 N 18,650,458.41 18,622,271.15 7/6/17 30291806 27 MF Macomb IL 63,870.61 35,306.89 4.541% N/A 2/6/23 N 16,878,382.27 16,843,075.38 6/6/17 98 30291438 28 LO Long Island City NY 78,611.16 25,802.72 5.446% N/A 12/6/17 N 17,321,910.19 17,296,107.47 7/6/17 30304152 29 RT San Antonio TX 55,978.31 0.00 3.735% N/A 1/6/18 N 17,985,000.00 17,985,000.00 7/6/17 30304136 30 Various Various CA 72,502.90 0.00 5.051% N/A 12/6/22 N 17,225,000.00 17,225,000.00 7/6/17 30304138 31 RT Spring TX 51,380.00 0.00 3.670% N/A 12/6/22 N 16,800,000.00 16,800,000.00 7/6/17 30304142 32 RT El Dorado Hills CA 50,974.33 26,802.20 4.150% N/A 1/6/23 N 14,739,566.28 14,712,764.08 7/6/17 30304143 33 RT Various Various 40,550.90 76,009.46 4.031% 1/6/23 1/6/28 N 12,071,714.70 11,995,705.24 7/6/17 30291680 34 RT Various Various 46,960.10 24,691.53 4.150% 1/6/23 1/6/43 N 13,578,825.31 13,554,133.78 7/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 27 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30291532 35 MF Bronx NY 41,279.42 19,721.13 4.250% N/A 12/6/17 N 11,655,365.26 11,635,644.13 7/6/17 30291669 37 RT Austell GA 37,848.30 19,693.99 4.176% N/A 1/6/23 N 10,874,646.74 10,854,952.75 7/6/17 30304132 38 RT Schererville IN 37,163.43 19,029.71 4.230% N/A 12/6/22 N 10,542,816.63 10,523,786.92 7/6/17 30304151 39 RT Bronx NY 38,374.66 24,691.24 4.540% N/A 1/1/23 N 10,143,081.47 10,118,390.23 7/1/17 30304166 40 OF Anaheim CA 39,180.62 0.00 4.170% N/A 1/6/23 N 11,275,000.00 11,275,000.00 7/6/17 30304137 41 RT Massapequa NY 39,917.75 16,483.78 4.800% N/A 12/6/22 N 9,979,436.84 9,962,953.06 7/6/17 30304127 42 MF Austin TX 32,617.03 16,832.67 4.210% N/A 12/6/17 N 9,297,016.37 9,280,183.70 7/6/17 30291754 43 RT Watertown WI 31,278.24 14,692.85 4.428% N/A 2/6/23 N 8,476,488.11 8,461,795.26 7/6/17 30304165 44 LO Southaven MS 31,442.28 17,114.57 4.600% N/A 1/6/23 N 8,202,332.98 8,185,218.41 7/6/17 30291673 45 LO Lubbock TX 28,436.78 13,414.30 4.430% N/A 1/6/23 N 7,702,964.97 7,689,550.67 7/6/17 30291614 46 MF Atlanta GA 26,928.82 12,002.63 4.593% N/A 12/6/22 N 7,034,851.38 7,022,848.75 7/6/17 30304156 47 LO Lake George NY 28,600.75 15,186.53 5.122% N/A 1/6/23 N 6,700,684.49 6,685,497.96 7/6/17 30304157 48 RT Jefferson LA 25,860.65 9,440.66 4.774% N/A 1/6/23 N 6,500,373.24 6,490,932.58 7/6/17 30304126 49 OF Flower Mound TX 23,130.30 14,568.30 4.620% N/A 12/6/22 N 6,007,870.30 5,993,302.00 7/6/17 30304148 50 MF San Antonio TX 21,829.05 10,828.59 4.299% N/A 1/6/23 N 6,093,245.22 6,082,416.63 7/6/17 30304175 51 RT Bronx NY 25,099.62 9,658.84 4.966% N/A 2/6/23 N 6,065,152.76 6,055,493.92 7/6/17 30304135 52 RT Columbus GA 13,977.10 49,605.06 4.500% N/A 12/6/22 N 3,727,225.94 3,677,620.88 7/6/17 30304140 53 RT Mt. Juliet TN 25,000.00 0.00 5.000% 12/6/22 12/6/37 N 6,000,000.00 6,000,000.00 7/6/17 30304141 54 LO Spring Lake NC 21,628.44 12,751.38 4.800% N/A 1/6/23 N 5,407,108.95 5,394,357.57 7/6/17 30291758 55 RT Bloomington MN 17,943.60 12,772.95 4.250% N/A 1/6/23 N 5,066,428.09 5,053,655.14 7/6/17 30304144 56 LO Kingwood TX 22,510.68 10,633.92 5.495% N/A 1/6/23 N 4,915,890.18 4,905,256.26 7/6/17 30291305 57 RT Myrtle Beach SC 18,342.43 8,214.17 4.567% N/A 1/6/23 N 4,819,027.98 4,810,813.81 7/6/17 30291757 58 SS Dripping Springs TX 15,792.76 7,641.78 4.364% N/A 1/6/23 N 4,343,144.00 4,335,502.22 7/6/17 30304145 59 RT Wichita KS 18,915.00 0.00 4.850% 1/6/23 1/6/38 N 4,680,000.00 4,680,000.00 7/6/17 30304131 60 MF Chicago IL 17,505.90 6,503.74 4.755% N/A 11/6/22 N 4,417,893.77 4,411,390.03 7/6/17 30291583 61 LO Newark OH 15,854.73 9,693.25 4.708% N/A 12/6/17 N 4,040,709.28 4,031,016.03 7/6/17 30304149 62 RT Palmview TX 15,817.08 0.00 4.250% 1/6/23 1/6/38 N 4,466,000.00 4,466,000.00 7/6/17 30291750 63 MH Riverdale UT 16,499.95 6,452.16 4.950% N/A 12/6/22 N 3,999,987.28 3,993,535.12 7/6/17 30304153 64 LO Houston TX 17,323.05 8,320.85 5.441% N/A 1/6/23 N 3,820,559.75 3,812,238.90 7/6/17 30291650 65 LO Yakima WA 15,456.95 7,639.82 5.349% N/A 1/6/18 N 3,467,626.58 3,459,986.76 7/6/17 30304147 66 RT Ooltewah TN 13,245.83 0.00 4.250% 1/6/23 1/6/38 N 3,740,000.00 3,740,000.00 7/6/17 30304128 67 RT Greenwood SC 15,037.03 5,184.79 5.418% N/A 5/6/22 N 3,330,461.70 3,325,276.91 7/6/17 30304146 68 RT Abingdon VA 10,635.62 0.00 4.250% 1/6/23 1/6/38 N 3,003,000.00 3,003,000.00 7/6/17 30304155 69 LO Beavercreek OH 12,518.19 5,904.44 5.500% N/A 1/6/23 N 2,731,241.71 2,725,337.27 7/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 27 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30304129 70 RT De Leon Springs FL 3,504.38 0.00 5.250% 9/6/22 9/6/37 N 801,000.00 801,000.00 7/6/17 Totals 5,021,951.53 2,129,201.72 1,396,330,553.02 1,394,201,351.28 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 27 NOI Detail Loan Ending Most Recent Most Recent Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal NOI NOI NOI Start Date NOI End Date 30304163 1 Office Sunnyvale CA 170,567,132.10 34,501,973.15 38,231,466.44 1/1/17 3/31/17 30304169 2 Office Chicago IL 135,000,000.00 0.00 0.00 30304160 3 Retail Naples FL 118,381,875.40 14,236,162.72 0.00 30304139 4 Lodging Pensacola FL 64,041,435.94 12,189,403.82 0.00 30304170 5 Lodging Chicago IL 44,493,888.51 5,064,687.29 0.00 30304134 6 Mobile Home Park Various MI 42,448,840.07 7,085,697.92 0.00 30291604 7 Lodging Various Various 39,156,436.31 8,400,127.59 0.00 30291648 8 Retail Las Vegas NV 32,089,108.53 8,067,664.60 0.00 30304171 9 Multi-Family Athens OH 33,749,497.57 3,572,347.97 0.00 30291681 10 Retail Las Vegas NV 34,100,000.00 4,299,768.57 0.00 30291586 11 Multi-Family Various Various 31,470,920.24 4,008,876.60 0.00 30304168 12 Retail Los Angeles CA 30,199,444.95 4,189,205.70 0.00 30304154 13 Other North Hollywood CA 23,939,170.24 0.00 0.00 30304130 14 Retail Apopka FL 26,342,994.26 2,808,035.26 0.00 30304172 15 Retail North Dartmouth MA 18,420,000.00 1,973,265.97 0.00 30304173 16 Retail Auburn NY 4,680,000.00 587,680.41 0.00 30304174 17 Retail Tilton NH 4,440,000.00 497,362.03 0.00 30291011 18 Retail Boca Raton FL 26,962,801.89 4,433,475.48 4,618,060.00 1/1/17 3/31/17 30304167 19 Retail Oxnard CA 24,832,977.52 2,945,638.10 0.00 30304164 20 Lodging Atlanta GA 23,159,090.40 0.00 0.00 30304158 21 Multi-Family Johnson City TN 24,197,457.47 2,100,240.63 2,271,692.48 1/1/17 3/31/17 30291530 22 Office San Francisco CA 21,559,635.62 3,908,909.08 0.00 30304161 23 Office Plano TX 22,388,750.81 2,785,495.17 0.00 30304125 24 Lodging Seattle WA 19,533,476.59 2,848,641.38 0.00 30304133 25 Mobile Home Park Washington Township MI 20,068,405.89 3,342,470.62 3,359,423.16 5/1/16 4/30/17 30304159 26 Office Greenwich CT 18,622,271.15 1,557,148.77 0.00 30291806 27 Multi-Family Macomb IL 16,843,075.38 1,061,306.15 888,486.17 1/1/17 4/30/17 30291438 28 Lodging Long Island City NY 17,296,107.47 1,999,718.24 0.00 30304152 29 Retail San Antonio TX 17,985,000.00 2,553,070.65 0.00 30304136 30 Various Various CA 17,225,000.00 1,805,551.29 0.00 30304138 31 Retail Spring TX 16,800,000.00 0.00 0.00 30304142 32 Retail El Dorado Hills CA 14,712,764.08 2,483,460.49 0.00 30304143 33 Retail Various Various 11,995,705.24 1,905,000.00 0.00 30291680 34 Retail Various Various 13,554,133.78 1,386,230.03 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 27 NOI Detail Loan Ending Most Recent Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal NOI Recent NOI NOI Start Date NOI End Date 30291532 35 Multi-Family Bronx NY 11,635,644.13 1,053,597.97 0.00 30291669 37 Retail Austell GA 10,854,952.75 1,384,423.10 0.00 30304132 38 Retail Schererville IN 10,523,786.92 1,393,730.96 0.00 30304151 39 Retail Bronx NY 10,118,390.23 1,255,050.88 0.00 30304166 40 Office Anaheim CA 11,275,000.00 1,245,280.24 0.00 30304137 41 Retail Massapequa NY 9,962,953.06 0.00 0.00 30304127 42 Multi-Family Austin TX 9,280,183.70 0.00 0.00 30291754 43 Retail Watertown WI 8,461,795.26 860,693.82 0.00 30304165 44 Lodging Southaven MS 8,185,218.41 1,705,819.00 0.00 30291673 45 Lodging Lubbock TX 7,689,550.67 906,147.22 0.00 30291614 46 Multi-Family Atlanta GA 7,022,848.75 1,097,885.93 0.00 30304156 47 Lodging Lake George NY 6,685,497.96 1,296,219.64 0.00 30304157 48 Retail Jefferson LA 6,490,932.58 0.00 0.00 30304126 49 Office Flower Mound TX 5,993,302.00 975,142.09 0.00 30304148 50 Multi-Family San Antonio TX 6,082,416.63 688,851.46 0.00 30304175 51 Retail Bronx NY 6,055,493.92 498,292.27 0.00 30304135 52 Retail Columbus GA 3,677,620.88 783,828.00 0.00 30304140 53 Retail Mt. Juliet TN 6,000,000.00 604,676.07 0.00 30304141 54 Lodging Spring Lake NC 5,394,357.57 778,532.48 0.00 30291758 55 Retail Bloomington MN 5,053,655.14 0.00 0.00 30304144 56 Lodging Kingwood TX 4,905,256.26 500,380.09 0.00 30291305 57 Retail Myrtle Beach SC 4,810,813.81 590,696.11 0.00 30291757 58 Self Storage Dripping Springs TX 4,335,502.22 739,319.89 0.00 30304145 59 Retail Wichita KS 4,680,000.00 536,400.00 0.00 30304131 60 Multi-Family Chicago IL 4,411,390.03 516,695.95 0.00 30291583 61 Lodging Newark OH 4,031,016.03 756,110.50 0.00 30304149 62 Retail Palmview TX 4,466,000.00 436,999.92 0.00 30291750 63 Mobile Home Park Riverdale UT 3,993,535.12 474,803.26 0.00 30304153 64 Lodging Houston TX 3,812,238.90 856,766.13 0.00 30291650 65 Lodging Yakima WA 3,459,986.76 0.00 0.00 30304147 66 Retail Ooltewah TN 3,740,000.00 365,242.68 0.00 30304128 67 Retail Greenwood SC 3,325,276.91 352,377.04 0.00 30304146 68 Retail Abingdon VA 3,003,000.00 300,000.00 0.00 30304155 69 Lodging Beavercreek OH 2,725,337.27 632,746.16 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 27 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal Recent NOI Recent NOI NOI Date Start NOI Date End 30304129 70 Retail De Leon Springs FL 801,000.00 83,671.03 0.00 Total 1,394,201,351.28 Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 27 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 27 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 7/12/17 0 0 0 0 0 0 0 0 4.315665% 53 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.282629% 6/12/17 0 0 0 0 0 0 0 0 4.315842% 54 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.282805% 5/12/17 0 0 0 0 0 0 0 0 4.316008% 55 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.282970% 4/12/17 0 0 0 0 0 0 0 0 4.316184% 56 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.283217% 3/10/17 0 0 0 0 0 0 0 0 4.316347% 57 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.283380% 2/10/17 0 0 0 0 0 0 0 0 4.316541% 58 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.283573% 1/12/17 0 0 0 0 0 0 0 0 4.316701% 59 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.283732% 12/12/16 0 0 0 0 0 0 0 0 4.316860% 60 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.283890% 11/14/16 0 0 0 0 0 0 0 0 4.317028% 61 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.284232% 10/13/16 0 0 0 0 0 0 0 0 4.317184% 62 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.284387% 9/12/16 0 0 0 0 0 0 0 1 4.317349% 63 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $11,980,101.29 4.284551% 8/12/16 1 0 0 0 0 0 0 0 4.317132% 65 $12,150,000.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.284404% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 27 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30291806 27 0 6/6/17 98,896.19 98,896.19 A 98 6/19/17 16,878,382.27 0.00 Totals 1 98,896.19 98,896.19 16,878,382.27 0.00 Totals By Delinquency Code: Total for Status Code A (1 loan) 98,896.19 98,896.19 16,878,382.27 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 27 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term 30291806 27 6/19/17 98 16,843,075.38 MF IL 4.541% 16,878,382.27 742,842.17 4/30/17 0.62 2/6/13 2/6/23 269 (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 27 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comments from Special Servicer Cross-Reference Code (1) Date 30291806 27 98 8/8/12 24,740,000.00 7/7/2017 - Loan recently transferred and a pre-negotiation letter has been sent to the obligors. (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 27 Advance Summary Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 98,896.19 98,896.19 0.00 46.06 Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 27 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 27 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan ODCR Scheduled Advances, Appraised Value Proceeds or Received on Available for Period Adj. Adjustment Adjustment with Cum Date Balance and Expenses * or BPO Other Proceeds Liquidation Distribution Loss to Trust to Trust to Trust to Trust Adj. to Trust 9/12/16 36 12,150,000.00 1,288,690.54 22,200,000.00 13,268,796.21 13,268,791.83 11,980,101.29 169,898.71 0.00 -150.00 170,048.71 Current Total 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Cumulative Total 12,150,000.00 1,288,690.54 22,200,000.00 13,268,796.21 13,268,791.83 11,980,101.29 169,898.71 0.00 (150.00) 170,048.71 * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 27 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest 9/12/16 36 12,150,000.00 169,898.71 0.00 0.00 0.00 0.00 0.00 169,898.71 0.00 0.00 5/12/17 36 12,150,000.00 170,048.71 169,898.71 0.00 0.00 0.00 150.00 170,048.71 0.00 0.00 Totals 0.00 0.00 0.00 150.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 27 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 18 27,000,000.00 26,962,801.89 0.00 0.00 0.00 0.00 0.00 0.00 10.40 0.00 27 18,500,000.00 16,843,075.38 1,992.59 0.00 0.00 0.00 0.00 0.00 0.00 0.00 28 18,482,342.33 17,296,107.47 0.00 0.00 1,044.14 0.00 0.00 0.00 0.00 0.00 39 11,300,000.00 10,118,390.23 0.00 0.00 0.00 0.00 0.00 0.00 35.66 0.00 Totals 75,282,342.33 71,220,374.97 1,992.59 0.00 1,044.14 0.00 0.00 0.00 46.06 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 27 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Refunds Comments Document Balance at Scheduled Left to Reimburse Cross-Reference Contribution Balance Current Month Master Servicer There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 3,082.79 Total Interest Shortfall Allocated to Trust 3,082.79 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 27 Defeased Loan Detail Offering Document Ending Scheduled Loan Number Cross-Reference Balance Maturity Date Note Rate Defeasance Status 30304169 2 135,000,000.00 1/6/18 3.905 Full Defeasance 30304164 20 23,159,090.40 1/6/18 3.980 Full Defeasance 30304138 31 16,800,000.00 12/6/22 3.670 Full Defeasance 30304127 42 9,280,183.70 12/6/17 4.210 Full Defeasance 30291758 55 5,053,655.14 1/6/23 4.250 Full Defeasance 30291650 65 3,459,986.76 1/6/18 5.349 Full Defeasance Totals 192,752,916.00 Copyright 2017, Wells Fargo Bank, N.A. Page 27 of 27
